Citation Nr: 1145418	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969 and from June 1984 to October 1988.

This matter is on appeal from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There is no allegation that the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicides while in service.

2.  A cardiovascular disorder was not shown in service or for many years thereafter; the current cardiovascular disorder is not related to service.
 

CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 501, 1110, 1112, 1116, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he was treated for heart-related problems during his second period of active duty.  He contends that he had a heart attack in July 2006 as a result.  He has been incarcerated since 1993.

Service treatment records reflect no complaints of, treatment for, or diagnosis related to a cardiovascular disorder during the Veteran's first period of active duty.  The clinical evaluation of his cardiovascular system at separation in January 1969 was normal.  He reported experiencing pain or pressure in his chest on a medical history survey completed in conjunction with his separation physical, but this appears to have been in reference to bruised ribs, as no cardiovascular problems were noted.  There is also no evidence that any cardiovascular complaints were voiced, nor cardiovascular-related treatment rendered during his first period of service.

With regard to the second period of service, it appears that the Veteran sought treatment for chest pain in 1985 as he was given a series of tests including an ECG and a treadmill test.  Significantly, the ECG was normal with the exception of occasional PVC and he was ultimately diagnosed with costochondritis in August 1985.  For definitional purposes only, costochondritis is an inflammation of the ribs and their cartilage, not a cardiovascular disorder.  See Dorland's Illustrated Medical Dictionary 389, 863 (27th ed. 1988).

Thus, while cardiovascular testing was undertaken in service, it did not reveal any heart ailment or cardiovascular disease.  Moreover, the Veteran continued to serve on active duty for more than three years after that testing was conducted, and the evidence does not show any further complaints related to chest pain.  

Additionally, several physicals during that time specifically found the Veteran's heart to be normal.  For example, in an over-40 physical in May 1987, his heart was found to be normal, blood pressure was 108/60, and he denied any shortness of breath or pain/pressure in his chest.  He also denied having any heart trouble or high or low blood pressure on a medical history survey.  Additionally, at the separation physical in September 1988, his heart was again found to be normal.  Therefore, no chronic cardiovascular disorder was noted in the service treatment records.

Next, post-service evidence does not reflect cardiovascular symptomatology for many years after service discharge.  Specifically, in July 2006, the Veteran was diagnosed with coronary artery disease and hypertension and he underwent coronary artery bypass surgery.  It was noted that he had two brothers who also needed coronary artery bypass surgery in their mid-40s.  This is first recorded symptomatology related to a cardiovascular disorder, coming some two decades after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has considered the lay evidence as it pertains to the issue of continuity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his cardiovascular symptoms have been continuous since service.  He essentially maintains that he has continued to experience symptoms after he was discharged from the service.  

In this case, after a review of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a cardiovascular disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a cardiovascular disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examinations, he denied any history or complaints of symptoms of a cardiovascular disorder.  

Specifically, the service separation examination reports from both periods of service reflect that the Veteran was examined and his cardiovascular system was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to a cardiovascular disorder for nearly two decades following active service.  The Board emphasizes the multi-year gap between discharge from his second period of active duty service (1988) and initial reported symptoms related to a cardiovascular disorder in 2006 (nearly a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.

In addition, the Veteran filed a VA disability compensation claim for service connection for a foot and leg disorder one month after service but did not claim service connection for a cardiovascular disorder or make any mention of any cardiac symptomatology. 
   
The Veteran did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

Further, when the Veteran sought treatment for other medical disorders, he made no mention of cardiac complaints or report a past medical history of any cardiac-related complaints.  Specifically, in a January 1989 VA examination for a foot/leg claim, his blood pressure was 124/80.  His heart size, rate, and rhythm were good, heart tones were normal, and his peripheral vessels were good.  He underwent several foot examinations after that time, but there is no evidence of any complaints of or treatment for any heart problems.  

On a report of medical history in April 1994, the Veteran denied any personal history of heart disease.  He was diagnosed with hypertension in April 1994; and in May 1994 it was noted that he had just recently stopped smoking.  In September 2005, he was seen for shortness of breath secondary to reflux.  His heart was found to have regular rate and rhythm, without murmur.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cardiovascular disorder to active duty, despite his contentions to the contrary. 

In this case, the Veteran based his theory of entitlement for service connection on the fact that he received "heart treatment" in service.  Significantly, the evidence shows that no cardiovascular disease was found by the testing and his chest pain was diagnosed as costochondritis, a non-cardiac related ailment.  Additionally, multiple physical examinations both in service and shortly following service found his heart to be normal.  

The only evidence to suggest that the Veteran's cardiovascular disorder began during service is from his own assertions.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, a cardiovascular disorder is not the types of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

It is also noted that while the Veteran's first period of active duty occurred during the Vietnam War Era, there is no evidence, or even suggestion, that he either set foot in the Republic of Vietnam or was otherwise exposed to herbicides during this period of service.  As such, presumptive service connection for cardiovascular disease is not available.  See 38 C.F.R. §§ 3.307, 3.309. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in that same July 2009 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained private treatment records from the Texas prison system, and the Veteran has not alleged receiving any VA treatment for his cardiovascular disorder.  

During the development of the claim at the RO, the Veteran was scheduled for a VA examination in September 2009 but he failed to report.  As noted above, the evidence indicates that he has been incarcerated since 1993.  

The Board notes that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Guidance for conducting examinations on incarcerated veterans is found in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  

In this situation, the Board finds that an examination is not necessary.  While there is competent evidence of a current cardiovascular disorder, the evidence does not show manifestation of a cardiovascular disorder in-service or any symptoms reasonably attributed thereto.  While the Veteran had chest pain in-service, a cardiac etiology was specifically ruled out.  Moreover, the only indication of an association between his cardiovascular disorder and service are his statements, which have been found to be not competent on the issues of continuity or medical nexus.

After reviewing the evidence of record, the Board concludes that an examination is not needed for resolution of the Veteran's claim.  Specifically, the medical testing during service did not show any cardiovascular problems, and the Veteran's heart was found to be normal on a number of examinations both during and following service.  As such, the "in-service" manifestation element is not satisfied.  

Furthermore, while the Veteran developed a cardiovascular disorder nearly two decades after service, there is no medical suggestion that his cardiovascular disorder may have either begun during or have otherwise been caused by service.  He lacks the medical training and expertise to provide a complex medical opinion as to the etiology of heart disease.  

As such, the Veteran's opinion is insufficient trigger the duty to provide an examination, particularly in light of the fact that his contentions of in-service cardiovascular symptomatology are plainly refuted by the medical evidence of record, which clearly shows that the Veteran's heart was normal at separation and that it was normal for a number of years after separation.

As described, the McLendon factors have clearly not been met in this case, and therefore an examination is not mandated by the duty to assist for the fair adjudication of the claim.  This would be the case regardless of whether the Veteran was incarcerated or not.  Therefore, the guidance for conducting examinations on incarcerated veterans in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d is not for application.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cardiovascular disorder is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


